DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the after-final amendment filed on February 15th, 2021 for application no. 16/340,438 filed on April 9th, 2019. Claims 1-9, 11-14 and 16-19 are pending. In the present amendment, claims 1-2, 14 and 19 are amended, and claims 10, 15 and 20 are canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Brenda J. Kruse on February 18th, 2021. The application has been amended as follows:

Claim 1 (line 7) has been amended to read, “a bearing disposed radially outboard from and is in direct contact with a”.

Claim 12 (line 3) has been amended to read, “than said diameter of said tapered roller bearing locator portion in said inner surface of said”.

Claim 19 (line 5) has been amended to read, “has said diameter that is less than said tapered roller bearing receiving portion in”.

Response to Arguments
The Applicant's arguments filed February 15th, 2021 are in response to the Office Action mailed November 17th, 2020. The Applicant's arguments have been fully considered.
Regarding Claims 1 and 14, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.	

Allowable Subject Matter
Claims 1-9, 11-14 and 16-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious an axle system having the combination of features recited in claim 1, and particularly “wherein said input shaft has an increased diameter portion”, “wherein a tapered roller bearing receiving portion circumferentially extends along at least a portion of said first end portion of said inner surface of said input helical side gear”, “wherein at least a portion of said tapered roller bearing is disposed within said tapered roller bearing receiving portion in said inner surface of said input helical side gear”, “wherein a lubricant flow portion circumferentially extends along at least a portion of said inner surface of said input helical side gear at a location near an end of a tapered roller bearing locator portion in said inner surface of said input helical side gear opposite said tapered roller bearing receiving portion” and “wherein said tapered roller bearing locator portion of said input helical side gear is disposed near and has a diameter that is less than said tapered roller bearing receiving portion in said input helical side gear”.
Regarding Claim 14, none of the prior art discloses or renders obvious an input helical side gear having the combination of features recited in claim 14, and particularly “a plurality of input helical side gear clutch teeth circumferentially extend axially outboard from at least a portion of a first end portion of said input helical side gear”, “a first plurality of input helical side gear teeth circumferentially extend from at least a portion of an outer surface of said input helical side gear”, “a second plurality of input helical side gear teeth circumferentially extend axially outboard from at least a portion of a second end portion of said input helical side gear”, “a tapered roller bearing receiving portion circumferentially extends along at least a portion of said first end portion of an inner surface of said input helical side gear”, “a lubricant flow portion circumferentially extends along at least a portion of said inner surface of said input helical side gear at a location near an end of a tapered roller bearing locator portion in said inner surface of said input helical side gear opposite said tapered roller bearing receiving portion” and “wherein said lubricant flow portion in said inner surface of said input helical side gear has a diameter that is less than a diameter of said tapered roller bearing locator portion in said inner surface of said input helical side gear”.
The closest prior art of Brisabois (US 4,289,045) discloses a tapered roller bearing arrangement (see Fig. 6), but fails to disclose “wherein said lubricant flow portion in said inner surface of said input helical side gear has a diameter that is less than a diameter of said tapered roller bearing locator portion in said inner surface of said input helical side gear”, and there is no motivation to provide the prior art with the tapered roller bearing locator portion described in claims 1 and 14 absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571) 272-4074. The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner




/J.J.T./Examiner, Art Unit 3659